Exhibit 21 Subsidiaries of the Registrant State of Fictitious Subsidiary Name Organization Business Name 720 University, LLC Wyoming Dation, LLC Delaware DarkHorse Golf Club, LLC California DarkHorse Golf Club Baldwin Ranch Subdivision, LLC California Anacapa Villas, LLC California Anacapa Villas The Last Resort and Marina, LLC California The Last Resort and Marina 33rd Street Terrace, LLC California Palm Terrace Lone Star Golf, LLC California Auburn Valley Golf Club Wolfe Central, LLC California 54th Street Condos, LLC Arizona AMFU, LLC Arizona Phillips Road, LLC Washington 550 Sandy Lane, LLC California Villagio Apartments 1401 on Jackson, LLC California Jackson Courtyard TOTB Miami, LLC Florida Treasures on the Bay
